Title: To George Washington from Charles Mynn Thruston, 21 June 1794
From: Thruston, Charles Mynn
To: Washington, George


               
                  Sir
                  Frederick County [Va.] 21º June 1794.
               
               That there is existing at Kentuckey a powerful faction for placing that Country under the protection of the British Goverment, & of seperating from the Union of the States, the most recent intelligence seems to evince, as well priviate epistolary, as other.
               And further, that this Contagion is not confined to a few obscure individuals, but widely diffused through the leading Characters of that Community, is much to be apprehended, & not without some suspicion, of its having penetrated our very camp.
               For some days I have been balancing whether to say thus much to your Excellency, not as fact, but from information, probable, and highly worthy of enquiry into, And have delayed it, least I might be impertinent.
               But it is a circumstance, which may lead to consequences so full of importance, that whether it be true, or ill founded, or whether notice on the Subject already has come to your hands; the Occasion, I trust, is such a one, as will plead, if not My justification, at least an excuse with your Excellency. My sole Motive is a simple & honest one, the Safety of our Country.
               Notwithstanding the professions of the British & Spaniards,
                  
                  the intelligent part of the frontiers, who are friends to Goverment, are still not without suspicions of their designs and of their connexions by the Lakes & Mississippi. May I take, therefore, permission to add, that in case of invasion, or other sudden emergency, No Man with Us could collect with promptitude in this quarter so good & Useful a body of effective soldiery, as our old General Morgan; As from potowmac to South Carolina the Applications to him for service in Expectation of a War, have of late been exceedingly numerous. I have the honor to be, Sir, Yr Most Obliged & most Obedient humble Servant
               
                  C.M. Thruston
               
            